Case 1:20-cv-00570-NYW Document 12 Filed 05/15/20 USDC Colorado Page 1 of 2

Co Oo HN HKD AHO PP WY YN eK

BO NO NO YO NR ND NOD ND NR mmm meee eet
ao NS ON OMDB NOU ES lc OlCUCOOCOCODOONS ODN BOON CC

Peter Strojnik

7847 N. Central Ave.
Phoenix, Arizona 85020
Telephone: (602) 524-6602

 

ps@strojnik.com
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Case No: 1:20-cv-00570-NY W
PETER STROJNIK NOTICE OF DISMISSAL WITH
PREJUDICE
Plaintiff,
FILED
VS. UNITED STATES DISTRICT COURT
DENVER, COLORADO
VAIL/BEAVER CREEK RESORT MAY 15 2020
PROPERTIES, INC. DBA THE SEASONS JEREREY &. COLWELL
AT AVON CLERK
Defendant.

 

 

 

 

PLEASE TAKE NOTICE that Plaintiff dismisses the above cause with prejudice.

RESPECTFULLY SUBMITTED this 12" day of May, 2020.

PETER STROJNIK

 

 
 

 

   

Ee ETE E LEE Mp gf Aft LE gee feng lay PS rose—-pezoe 5
68SE-V6208 OD ‘JeAUaq 7
19941S YI6T TO6
22140 511919
SOT WooY \
‘aSNOYWNOD sajejs payuN fey "y payyy

OpesOjOD 40 YNOD JOWIsSIq saze1S payuN

16Wa O20 ACN CT
x OZ0S8 eudzuy ‘xIua0oYd
“ anuaay |e41Ua N /P8/

293 27 XINAOHd
. ylufosjs sajag
